Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed August 16, 2021 in response to the Office Action of April 16, 2021 is acknowledged and has been entered.  Claims 5-12, 1430, 32, 34, 36-43, 45-47, 50-52, 62-63, 65-67, 69-70, 73-74, 76-77, 7-148 and 150-199 have been cancelled. 
2.	Claims 1-4, 13, 31, 33, 35, 44, 48, 49, 53-61, 64, 68, 71, 72, 75, 78 and 149 are pending.
3.	 Claims 33, 78 and 149 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
4.	Claims 1-4, 13,  31, 35, 44, 48, 49, 53-61, 64, 68, 71, 72, and 75 are currently under consideration.  
Modified Rejections 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claim 1-4, 13, 31, 35, 44, 48, 49, 53-57, and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0286865 A1 (Moore et al. Dec. 13, 2017), “Moore” in view of Angioli et al. (Tumor Biology. 2014 35:7009-7015), “Angioli” and in view of Akobeng, AK (Acta Paediatrica 2007 96: 644-647), “Akobeng”.
Moore teaches a method of assessing the response of a patient afflicted with ovarian cancer to a treatment. The method comprises assessing at least two markers, including both the HE4 marker and another marker selected from the group consisting of SMRP, CA125/MUC16, and CA72-4, in samples obtained from the patient at different times during treatment. Decreased levels of the markers at the later time indicates that the patient is responding to the treatment. The treatment can be intraperitoneal chemotherapy or administration to the patient of an antibody that binds specifically with CA125/MUC16. See paragraph [0011] and claims 8-12. 

Moore teaches that HE4 and CA125/MUC16 are expressed in ovarian cancer and increased compared to benign tissue. See Example 2 and Tables 5 and 7. 
	Moore teaches samples include blood, serum, or cells.  See paragraphs [0026], [0029] and [0039]-[0041].
	Moore teaches samples can be obtained as a prelude to administration, at the time of administration, or following administration of a therapeutic composition or method or during the period of follow-up that occurs thereafter. Use of this term explicitly encompasses situations in which samples are obtained prior to and after administration of the treatment (i.e., to assess effectiveness of the treatment or recurrence), as well as situations in which multiple samples are taken intermittently during an extended course of treatment.  See paragraph [0030]. 
	Moore teaches detecting soluble HE4 protein and nucleic acid encoding HE4.  See paragraphs [0039], [0041] and [0066] and Examples 1 and 2.   
	Moore teaches that methods could be used to classify pancreatic carcinoma and related malignant conditions.  See paragraph [0044].

	Moore teaches that that antibodies include Fab fragments. See paragraphs [0052].
	Moore does not specifically teach additional treatment with the CA125 antibody or chemotherapy when the expression level of HE4 is at least 25% or 40% lower at second time point.
	Angioli teaches in the abstract:
CA125 and human epididymis protein 4 (HE4) levels of consecutive single-institution patients with epithelial ovarian cancer (EOC) were measured during first-line chemotherapy and until 6 months follow-up. First, patients were divided into two groups according to a temporal criterion: patients treated during 2009 (group A: training group) and patients treated during 2010 (group B: verification group). At sixth months follow-up, patients were sub-classified, within both groups, as platinum resistant or platinum sensitive/intermediate, according to Response Evaluation Criteria in Solid Tumors criteria, and the serum marker courses were further analyzed in each subgroup. Moreover, we performed a logistic regression analysis to choose CA125 and HE4 levels that are best fitted to predict chemoresponse. A total of 76 patients were divided into two groups: group A (n = 42) and group B (n = 34). After 6 months of follow-up, 40 patients were classified as platinum sensitive/intermediate and 36 as platinum resistant. At third chemotherapy cycle, in platinum-resistant patients, HE4 levels were >70 pmol/L in 36 of 36 cases, although in platinum-sensitive/intermediate patients, HE4 levels were >70 pmol/L only in six of 40 cases (sensitivity 100 %, specificity 85 %). Moreover, HE4 reduction of almost 47 % at third chemotherapy cycle reached the sensitivity of 83 % with a specificity of 87 % (positive predictive value = 0.86, negative predictive value = 0.85) in predicting chemoresponse. On the contrary, CA125 values during chemotherapy did not result statistically significant in predicting platinum response. Our findings suggest that HE4 values during first-line chemotherapy could predict chemotherapy response in EOC patients.

Angioli teaches that the mean level of almost 47% reduction is at the cut-off for high risk of platinum resistance.  See p. 7011-right column-4th full paragraph and p. 7014-left column.  Angioli teaches patients classified as high risk with HE4 percentage reduction of <47% should be strictly followed in order to early detect and treat recurrence. See p. 7014-left column
Akobeng teaches that to help determine the presence or absence of disease with a clinical test cut-off point for normal and abnormal is chosen. Akobeng teaches that the sensitivity and specificity of a test vary depending according to the level that is chosen as the cut-off point.  See abstract and introduction.
Akobeng teaches the widely accepted receiver operating characteristic curve (ROC) for selecting an optimal cut-off point for a diagnostic test. See entire article and abstract, introduction, and figures in particular.
Akobeng teaches that a perfect test would have 100% sensitivity and 100% specificity, but in practice few are perfect.  See p. 645-2nd column.
Akobeng teaches that the cut-off point between a normal and abnormal test result may be varied to increase sensitivity or specificity depending on the desired use of the test.  See p. 647-1st column.
It would have been prima facie obvious at the time the invention was made to combine the teachings of Moore, Angioli and Akobeng and identify a cut-off point for administration of CA125 antibody and chemotherapy that maximizes sensitivity and specificity because Moore teaches that decreased levels of HE4 at during  indicates that the patient is responding to the treatment, Angioli teaches that HE4 values during first-line chemotherapy could predict chemotherapy response in epithelial ovarian cancer patients, Angioli teaches that patients classified as high risk with HE4 percentage reduction of <47% should be strictly followed in .
Response to Arguments
	6.	Applicant argues that the amended claim set is directed to methods for treating or delaying progression of a MUC 16-positive cancer in a subject in need thereof based on measuring the expression level of HE4. Specifically, independent claim 1 recites a method for treating or delaying progression of a MUC 16-positive cancer in a subject in need thereof, the method comprising: (a) measuring the expression level of human epididymis protein 4 (HE4) in a sample obtained from the subject at a first time point, wherein the first time point is prior to administering to the subject a MUC16 antagonist; (b) administering to the subject a therapeutically effective amount of the MUC16 antagonist; and (c) measuring the expression level of HE4 in a sample obtained from the subject at a second time point, wherein the second time point is after administration of the MUC16 antagonist, and wherein the subject is administered one or more additional therapeutically effective amounts of the MUC16 antagonist 
Applicant argues that Moore allegedly teaches a method of assessing the response of a patient afflicted with ovarian cancer to a treatment comprising assessing at least two markers, including HE4 and another marker, in samples obtained from a patient at different times during treatment. The Examiner acknowledges that Moore fails to teach that HE4 expression level is at least 25% lower as recited in the claims, but relies on the teachings of Akobeng to assert that it would have been prima facie obvious to combine the teachings of Moore and Akobeng and “identify a cut-off point for administration of CA 125 antibody and chemotherapy that maximizes sensitivity and specificity” (Office Action at page 11, emphasis added). Thus, the Examiner acknowledges that Akobeng only teaches the concept of identifying a cut-off point between normal and abnormal test results and not the specific claimed cut-off of 25% or lower.

Applicant’s arguments have been considered, but have not been found persuasive. The claim are drawn to wherein the subject is administered one or more additional therapeutically effective amounts of the MUC16 antagonist if the expression level of HE4 at the second time point is at least 25% lower than the expression level of HE4 at the first time point.  Thus the claims are not limited to a single cut-off point of 25% or lower.  Additionally, Angioli teaches that patients classified as high risk with a HE4 percentage reduction of <47% should be strictly followed in order to early detect and treat recurrence.  Thus the art teaches a cutoff for HE4 within the claimed range. Therefore Applicant’s arguments are not found persuasive.





Applicant argues that in contrast, the present application in the examples demonstrated unexpected results when using a threshold of at least 25% reduction in HE4 levels. The inventors for this application surveyed circulating biomarkers, including HE4 and CA125, in patients with platinum resistant ovarian cancer treated with an anti-MUC16 antibody-drug conjugate (i.e., a MUC 16 antagonist) after each cycle of treatment. They observed that HE4 levels better correlated with clinical responses to the MUC16 antagonist than CA125. See, e.g., paragraph [0399] of the published application, US20190233538A1. In a second study, the inventors further evaluated the utility of HE4 as a biomarker for responsiveness in platinum-resistant ovarian cancer and pancreatic cancer patients treated with an anti-cancer agent. They found that “patients that showed an approximately 25% or greater maximum decrease in HE4 serum levels” after administration of the anti-cancer agent “had either a partial response to treatment or stable disease, suggesting that this level of reduction in serum HE4 may act as a surrogate biomarker for responsiveness.” See, e.g., the published application at paragraph [0433] and concluded that 
Applicant argues that in view of the above, Applicant respectfully submits that a person skilled in the art would not have arrived at claimed methods with a reasonable expectation of success in view of Moore, alone or in view of Akobeng, nor would they have been able to predict the unexpected results demonstrated in the present application. Accordingly, Applicant respectfully requests that the rejection be withdrawn.

Applicant’s arguments have been considered, but have not been found persuasive. Angioli teaches that patients classified with a cutoff of a HE4 percentage reduction of <47% as set forth above, which is within the claimed range of  wherein the expression level of HE4 at the second time point is at least 25% lower than the expression level of HE4 at the first time point. Thus the claimed range of HE4 expression is not unexpected in view of the teachings of the prior art and Applicant’s arguments are not found persuasive. 

7. 	Claims 1-4, 13, 31, 35, 44, 48, 49, 53-61, 64, 68, 71, 72, and 75  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0286865 A1 (Moore et al. Dec. 13, 2017), “Moore” in view of Angioli et al. (Tumor Biology. 2014 35:7009-7015), “Angioli” and in view of Akobeng, AK (Acta Paediatrica 2007 96: 644-647), “Akobeng” as applied to claims 1-4,  above, and further in view of WO 08/141044 A1 (Junutula et al. Nov. 20, 2008, IDS), “Junutula”.
Moore, Angioli and Akobeng teach as set forth above, but do not teach  modulating the treatment based on HE4 expression, a MUC16 antibody comprising SEQ ID NOs: 7 and 8, the cysteine amino acids of claims 61 and 64, or conjugation to a cytotoxic agent.
Junutula teaches cysteine engineered anti-MUC16 antibodies comprising non-cross linked free cysteine amino acids.   See abstract and claims 1-14.
Junutula teaches humanized A117C thio hu 3A5 comprising the heavy chain SEQ ID NO: 1 and light chain SEQ ID NO: 2. See Paragraph [0031], Figure 1 and claims 1-14.  
SEQ ID NO: 2 comprises SEQ ID NOs: 1-3 and 7.  See Appendix.
SEQ ID NO: 1 comprises SEQ ID NOs:  4-6 and 8.  See Appendix.
Junutula teaches that the advantages of cysteine engineered anti-MUC16 antibody drug conjugates include improved safety (larger therapeutic index), improved PK parameters, greater stability and preservation of binding due to retention of the antibody interchain disulfide bonds, defined sites of drug conjugation, and a more nearly homogeneous product mixture. Junutula teaches that the thio anti-MUC16 antibody drug conjugates (ADC) exhibit a larger therapeutic window (approximately four-fold) in preclinical animal models than standard anti-MUC16 ADC. When comparing matched IgG antibody (mg/kg) dose levels, our data show equivalent efficacy of the thio and standard MUC16 ADC in mouse xenografts, whereas in rats the 68.6 mg/kg (2820 μg/m2 MMAE) dose of the thio ADC exerts similar toxicities as the 16.6 mg/kg (1500 μg/m2 MMAE) dose of the standard ADC. When compared in terms of cytotoxic drug dose (μg/ m2), the thio ADC is both safer and more efficacious than the standard ADC. A resulting benefit of the thio ADC over the standard ADC would be to reduce the MMAE exposure at an 
Junutula teaches treating ovarian and pancreatic cancer with the thio anti-MUC16 ADC.  See paragraphs [0326] and [0329], pp. 82-84 and claims 47 and 48. 
Junutula teaches cysteine engineered Fab anti-MUC16 antibodies.  See paragraphs [0099] and [0115].
Junutula teaches determining the thiol reactivity of the antibody.  See paragraph [0081]. 
Junutula teaches that the thiol reactivity may be in the range of 0.6 to 1.0.  See paragraph [0103].
Junutula teaches that the hu 3A5 light chain has cysteine substitutions at positions 15 and 110 according to Kabat numbering conventions.  See paragraph [0198] and Table 3. 
Junutula teaches that the hu 3A5 heavy chain has cysteine substitutions at 118, 120 and 282.  See paragraph [0196] and Table 2.
Junutula teaches that the cysteine engineered anti-MUC16 antibodies can be linked to MMAE or MMAF via linkers like 6-maleimidocaproyl (MC), valine-citrulline (val-cit) and p-aminobenzyloxycarbonyl ("PAB") via a thiol group.  See paragraphs [0214]-[0225] and pp.82-84. 
Junutula teaches treating with a second therapeutic agent in combination with the cysteine engineered anti-MUC16 ADC.  See paragraphs [0347]-[0354]. 
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Moore, Angioli, Akobeng  and 
Response to Arguments
	8.	Applicant argues that as discussed above, Applicant respectfully submits that Moore, alone or in view of Akobeng, fails to render obvious the methods recited the claims. Junutula fails to remedy the deficiencies of Moore and Akobeng, Applicant thus respectfully requests this rejection be withdrawn.
	Applicant's arguments have been considered, but have not been found persuasive because Applicant is reiterating the arguments set forth above. Thus the rejection is maintained for the reasons set forth above. 
Conclusion
9.	All other objections and rejections recited in the Office Action of April 16, 2021bare withdrawn in view of Applicant’s amendments and arguments..
10	No claims allowed.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642